Citation Nr: 0210254	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  00-18 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to a disability rating greater than 10 
percent for anxiety reaction with post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1941 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that the veteran's appeal originally included 
the issue of service connection for a skin disorder.  That 
issue was resolved in the veteran's favor in a Decision 
Review Officer decision dated in February 2002.  At that 
time, the veteran and his representative were notified that 
the decision constituted a grant of benefits on appeal.  
There has been no disagreement from the veteran or his 
representative.  Accordingly, the issue is not currently 
before the Board.   


REMAND

The veteran's August 2000 substantive appeal indicated that 
he desired a Travel Board hearing, though it appears from the 
record that the veteran opted to report for a VA examination 
in lieu of a hearing.  In July 2002, the veteran submitted 
directly to the Board a request for a hearing.  He was 
scheduled for a hearing in Washington, DC in September 2002.  
However, later in July 2002, the veteran requested that the 
hearing be cancelled and that he be scheduled for a Travel 
Board hearing.  The case must be remanded in order to comply 
with that request.  

Accordingly, the case is REMANDED for the following action:

The RO should arrange for the veteran to 
be scheduled for a Travel Board hearing 
at the RO.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




